DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Remarks/Arguments filed on October 22nd, 2020, have been carefully considered.
Claims 1, 3, 10, and 12 have been amended.
No claims have been added or canceled.
Claims 1-13 are currently pending in the instant application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


s 1-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Smith [US2015/0143037]. Smith teaches system, method and computer program product for multi-thread operation involving first memory of a first memory class and second memory of a second memory class.

Regarding claim 1, Smith teaches a memory system comprising: 
a first memory module including one or more first memory devices [Smith paragraph 0124, all lines “…one of the first memory 1A-104 or the second memory 1A-106 may include RAM (e.g. DRAM, SRAM, embedded RAM, etc.) and the other one of the first memory 1A-104 or the second memory 1A-106 may include NAND flash (or other nonvolatile memory, other memory, etc.)…”];
a second memory module including a module controller [Smith paragraph 0343, all lines “…the logic may side on the first memory 1404 and/or the second memory 1406…”] and one or more second memory devices [Smith paragraph 0124, all lines “…one of the first memory 1A-104 or the second memory 1A-106 may include RAM (e.g. DRAM, SRAM, embedded RAM, etc.) and the other one of the first memory 1A-104 or the second memory 1A-106 may include NAND flash (or other nonvolatile memory, other memory, etc.)…”]; 
a data bus electrically coupled to the first memory module and the second memory module [Smith paragraph 0125, all lines “…The second memory 1A-106 is communicatively coupled to the first memory 1A-104. In the context of the present description, being communicatively coupled refers to being coupled in any way that functions to allow any type of signal (e.g. a data signal, a control signal, a bus, a group 
a control bus electrically coupled to the first memory module and the second memory module and configured to transmit command signals and address signals between the first memory module and the second memory module [Smith paragraph 0071, all lines “…Communicatively coupled means coupled in a way that functions to allow a signal (e.g. a data signal, a control signal, a bus, a group of signals, or other electric signal) to be communicated between the communicatively coupled items…” and paragraph 0105, last lines “…In a daisy chain bus, all devices may receive identical signals or, in contrast to a simple bus, each device may modify (e.g. change, alter, transform, etc.) one or more signals before passing them on…” and paragraph 0125, all lines “…The second memory 1A-106 is communicatively coupled to the first memory 1A-104. In the context of the present description, being communicatively coupled refers to being coupled in any way that functions to allow any type of signal (e.g. a data signal, a control signal, a bus, a group of signals, other electric signal, etc.) to be communicated between the communicatively coupled items. In one embodiment, the 
wherein the first memory module operates under control of the second memory module by receiving the command signals and the address signals generated by the second memory module through the control bus [Smith paragraph 0341, most lines “…the memory functions may include a file-related function. A file-related function refers to any function associated with a file of memory. In various embodiments file-related functions may include one or more of the following operations and/or functions (but are not limited to the following): file allocation and deallocation; data deduplication; file compression and decompression; virus scanning; file and filesystem repair; file and application caching; file inspection; watermarking; security operations; defragmentation; RAID and other storage functions; data scrubbing; formatting; partition management; filesystem management; disk quota management; encryption and decryption; ACL parsing, checking, setting, etc; simulated file or buffer I/O via page flipping (e.g. setting or modifying status or other bits in page tables etc.); combinations of these; etc. In yet another embodiment, the memory functions may include a copy operation or a write operation…” and paragraph 0343, all lines “…the dynamic allocation of the one or more memory functions may be carried out utilizing logic. In one embodiment, the logic may side on the first memory 1404 and/or the second memory 1406. In another embodiment, 

Regarding claim 2, as per claim 1, Smith teaches the first memory module operates under control of the module controller included in the second memory module [Smith paragraph 0476, all lines “Copy 3 copies Page X (1) in memory class 1 directly to Page X (3) in memory class 2 (in FIG. 35). The step Copy 3 may be initiated by the 

Regarding claim 3, as per claim 1, Smith teaches wherein the module controller starts to control the first memory module in response to command signals from a memory controller [Smith paragraph 0071, all lines “…Communicatively coupled means coupled in a way that functions to allow a signal (e.g. a data signal, a control signal, a bus, a group of signals, or other electric signal) to be communicated between the 

Regarding claims 4, 11, and 13, as per claim 1, Smith teaches the one or more first memory devices are nonvolatile memory devices, and the one or more second memory devices are nonvolatile memory devices [Smith paragraph 0124, all lines “…one of the first memory 1A-104 or the second memory 1A-106 may include RAM (e.g. DRAM, SRAM, embedded RAM, etc.) and the other one of the first memory 1A-104 or the second memory 1A-106 may include NAND flash (or other nonvolatile memory, other memory, etc.)… Of course, in various embodiments, any number (e.g. 2, 3, 4, 5, 6, 7, 8, 9, or more, etc.) of combinations of memory classes may be utilized.”].

Regarding claim 5, as per claim 1, Smith teaches the module controller controls [Smith paragraph 0241, all lines “…the physical memory sub-system may include logic for executing the copying of the first page of memory to the second page of memory, independent of at least one aspect of the CPU operation. For example, the first page of memory may be copied to the second page of memory, independent of one or more CPU copy operations. As another example, the first page of memory may be copied to the second page of memory, independent of one or more CPU write operations. In still another embodiment, the first page of memory may be independently copied to the second page of memory, by accomplishing the same without being initiated, controlled, and/or completed with CPU instructions…”] the second memory module to read data from the second memory devices and controls the first memory module to write the read data to the first memory devices [Smith paragraph 0208, all lines “…In FIG. 4, various alternative copy operations ( Copy 3 453, Copy 4 454, Copy 5 455, Copy 6 456, Copy 7 457, Copy 8 458, Copy 9 459) have been diagrammed. These copy operations perform on various pages (Page 00 480, Page 01 481, Page 02 482, Page 03 483, Page 04 484, Page 05 485, Page 06 486)…”(The examiner has determined that copy operations include a read of one memory and a write of another memory.)].

Regarding claim 6, as per claim 1, Smith teaches data read from the second memory module are transferred to the first memory module through the data bus [Smith paragraph [Smith paragraph 0382, all lines “…there may be connections, communication, coupling etc. (control signals, address bus, data bus) between memory 

Regarding claim 7, as per claim 1, Smith teaches the second memory module further includes one or more third memory devices which are volatile [Smith paragraph 0124, all lines “…one of the first memory 1A-104 or the second memory 1A-106 may include RAM (e.g. DRAM, SRAM, embedded RAM, etc.) and the other one of the first memory 1A-104 or the second memory 1A-106 may include NAND flash (or other nonvolatile memory, other memory, etc.)… Of course, in various embodiments, any number (e.g. 2, 3, 4, 5, 6, 7, 8, 9, or more, etc.) of combinations of memory classes may be utilized.”].

Regarding claim 8, as per claim 1, Smith teaches ach of the second memory devices comprises one of a NAND flash memory and a phase-change random access memory [Smith paragraph 0124, all lines “…one of the first memory 1A-104 or the second memory 1A-106 may include RAM (e.g. DRAM, SRAM, embedded RAM, etc.) and the other one of the first memory 1A-104 or the second memory 1A-106 may include NAND flash (or other nonvolatile memory, other memory, etc.)… Of course, in various embodiments, any number (e.g. 2, 3, 4, 5, 6, 7, 8, 9, or more, etc.) of combinations of memory classes may be utilized.”(The examiner has determined the teachings of “other nonvolatile memory” reads on “phase-change random access memory”.)].

Regarding claim 9, as per claim 1, Smith teaches a power source configured to supply power to the first memory module and the second memory module after a power failure [Smith paragraph 0280, last lines “…In another embodiment, memory class 2 may be a volatile memory technology but backed (e.g. by battery, supercapacitor, etc.)…”].

Regarding claims 10 and 12, Smith teaches an operating method of a memory system, comprising: 
providing the memory system including a first memory module [Smith paragraph 0124, all lines “…one of the first memory 1A-104 or the second memory 1A-106 may include RAM (e.g. DRAM, SRAM, embedded RAM, etc.) and the other one of the first memory 1A-104 or the second memory 1A-106 may include NAND flash (or other nonvolatile memory, other memory, etc.)…”], a second memory module [Smith paragraph 0124, all lines “…one of the first memory 1A-104 or the second memory 1A-106 may include RAM (e.g. DRAM, SRAM, embedded RAM, etc.) and the other one of the first memory 1A-104 or the second memory 1A-106 may include NAND flash (or other nonvolatile memory, other memory, etc.)…”], a data bus electrically coupled to the first memory module and the second memory module and a control bus electrically coupled to the first memory module and the second memory module  [Smith paragraph 0125, all lines “…The second memory 1A-106 is communicatively coupled to the first memory 1A-104. In the context of the present description, being communicatively coupled refers to being coupled in any way that functions to allow any type of signal 
controlling the first memory module by the second memory module to read data from one or more first memory devices of the first memory module [Smith paragraph 0241, all lines “…the physical memory sub-system may include logic for executing the copying of the first page of memory to the second page of memory, independent of at least one aspect of the CPU operation. For example, the first page of memory may be copied to the second page of memory, independent of one or more CPU copy operations. As another example, the first page of memory may be copied to the second page of memory, independent of one or more CPU write operations. In still another embodiment, the first page of memory may be independently copied to the second page of memory, by accomplishing the same without being initiated, controlled, and/or completed with CPU instructions…”], by transmitting command signals and address signals generated by the second memory module through the control bus [Smith paragraph 0341, most lines “…the memory functions may include a file-related function. 
transferring the data read from the one or more first memory devices of the first memory module, to the second memory module [Smith paragraph 0208, all lines “…In FIG. 4, various alternative copy operations ( Copy 3 453, Copy 4 454, Copy 5 455, Copy 6 456, Copy 7 457, Copy 8 458, Copy 9 459) have been diagrammed. These copy operations perform on various pages (Page 00 480, Page 01 481, Page 02 482, Page 03 483, Page 04 484, Page 05 485, Page 06 486)…”(The examiner has determined that copy operations include a read of one memory and a write of another memory.)] through the data bus  [Smith paragraph 0382, all lines “…there may be connections, communication, coupling etc. (control signals, address bus, data bus) between memory classes. In one embodiment, there may be three possible bi-directional (some may be unidirectional) connections: memory class 1 to memory class 3; memory class 1 to memory class 2; memory class 2 to memory class 3…”]; and 
writing the data transferred through the data bus  [Smith paragraph 0382, all lines “…there may be connections, communication, coupling etc. (control signals, address bus, data bus) between memory classes. In one embodiment, there may be three .

Response to Arguments
Applicant's arguments filed October 22nd, 2020, have been fully considered but they are not persuasive.
The examiner shows where the prior art teaches the applicant’s amended claim language and as such the examiner maintains that the prior art reads on the claims as currently presented.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC CARDWELL whose telephone number is (571)270-1379.  The examiner can normally be reached on Monday - Friday 10-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC CARDWELL/Primary Examiner, Art Unit 2139